Title: To James Madison from Jacquelin Ambler, 19 April 1783
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Richmond 19. April 1783
I have not the pleasure of a line from you by the last Mail. The return of Peace I doubt not spreads Joy & Gladness through out America. I sincerely congratulate you on this happy event.
I send another Bill of five hundred pounds Virga. Curry. which the Gentlemen of the Delegation will be pleased to divide as they think proper, transmitting the Vouchers necessary for my justification. I am
Dear Sir with great regard Yr. affect Servt
J. Ambler
 